Citation Nr: 0335976	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for chondromalacia patella, right knee.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for chondromalacia patella, left knee.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from June 1991 to July 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which reopened the previously denied 
claims but denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
bilateral knee disability in a March 2000 decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.

2.  Evidence submitted since the time of the Board's March 
2000 decision denying entitlement to service connection for a 
bilateral knee disability bears directly or substantially 
upon the issue at hand, is not duplicative and/or cumulative, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims presented.

3.  The veteran did not incur a bilateral knee disability 
during active service or as a consequence of his period of 
active service.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for a bilateral knee disability is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

2.  The claim of entitlement to service connection for a 
bilateral knee disability is reopened.  38 U.S.C.A. §§ 1110, 
1131, 7104 (West 2002).

3.  Chondromalacia patella, right knee, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  Chondromalacia patella, left knee, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003) which invalidated portions of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 


VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
December 2001.  Additionally, letters were sent to the 
veteran in April 2002 and May 2002 explaining the importance 
of presenting for scheduled examinations and the need to 
submit evidence to substantiate the claims presented.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  The 
veteran was specifically advised that he should submit 
evidence within sixty days, but that he had one year to 
submit evidence needed to substantiate his claims.  As such, 
the veteran had one year from December 2001 in which to 
respond before VA could proceed under the new judicial 
precedent.  Because this time limit expired in December 2002, 
the Board finds that the appropriate notice time limits have 
passed and this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by scheduling the 
veteran for a physical examination and advising him of the 
need to present for such an examination as well as by 
requesting that the veteran identify treatment records for VA 
to obtain which show a continuity of symptomatology since the 
veteran's discharge from service.  The veteran submitted two 
medical opinions as to the etiology of his bilateral knee 
disabilities, but has not responded to VA's attempts to 
obtain additional evidence.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims on appeal.  The veteran was given the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  It is important to point out at this juncture 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

I.
New and Material Evidence

The evidence of record shows that the Board denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability in a March 2000 decision.  The 
veteran did not appeal that decision.  In March 2001, 
however, the veteran's attorney requested that the claim be 
reopened.  The RO reopened the veteran's claim and separately 
denied entitlement to service connection for chondromalacia 
patella of each knee.  Despite the RO's denial of entitlement 
to service connection on the merits, the Board is required to 
address the issue of reopening.  See Barnett v. Brown, 83 
F.3d 1380 (1996). 

As noted above, in March 2000, the Board denied entitlement 
to service connection for a bilateral knee disability, 
finding that there was no evidence of knee disabilities 
having their origin in service.  The veteran was given notice 
of this decision and of his appellate rights, but did not 
appeal.  Thus, the Board's decision became final.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claim for entitlement to 
service connection for bilateral knee disabilities.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in March 2000.  The only new evidence 
submitted is a medical opinion dated in October 2002 which 
speaks directly to the etiology of the veteran's bilateral 
knee disabilities.  As such, there is no doubt that the newly 
submitted medical opinion is both new and material as it was 
not previously before a VA adjudicator and it speaks directly 
to the issue at hand.  Thus, the claim of entitlement to 
service connection for a bilateral knee disability is 
reopened.

II.
Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record shows that the veteran entered service 
in June 1991 with no complaints of knee disability.  Service 
medical records dated through October 1992 do not contain any 
complaints of or treatment for a knee disability.  The 
veteran received a hardship discharge in July 1993.  
Unfortunately, there is no discharge examination report of 
record.  The RO documented its attempts to obtain all service 
medical records in May 1998 and no additional records have 
been located.

The veteran contends that he began complaining of bilateral 
knee pain in August 1991 and was treated several times during 
service.  He submitted a statement from a private orthopedist 
dated in August 1998 that simply stated that he had patella 
chondromalacia of both knees that was most likely related to 
his anterior knee pain diagnosed when in service.  This 
opinion does not reflect any review of the service medical 
records as evidenced by reference to an undocumented 
diagnosis.

VA scheduled the veteran for orthopedic examination in 
February 2002, but he failed to report.  He was asked in a 
letter dated in April 2002 if he was available to reschedule 
the appointment, but he did not respond.  The veteran and his 
attorney were advised in May 2002 that the veteran's claims 
would be adjudicated based solely on the evidence submitted 
in conjunction with the previous claim and the March 2001 
letter from the attorney requesting that the veteran's claims 
be reopened if the veteran would not present for a VA 
examination and/or submit additional medical evidence.  The 
RO did not receive a response and rendered a rating decision 
denying entitlement to service connection for bilateral knee 
disabilities in July 2002.

In October 2002, the veteran submitted his notice of 
disagreement along with a statement from a family medical 
practitioner dated in October 2002 reflecting evaluation of 
the veteran's knees and diagnosis of extensor mechanism 
malalignment with chondromalacia patellae confirmed by x-
rays.  This physician related that the veteran complained of 
knee pain dating back to his military service and opined that 
it was very likely that the veteran's chronic knee pains were 
contributed to by his military service.  The physician did 
not, however, reference any review of the veteran's medical 
records or even his knowledge of when the veteran served on 
active duty.

Given the evidence as outlined above, the Board finds that 
there is no evidence of a knee disability having its origin 
during service or as a consequence of service.  Although it 
is unfortunate that the veteran's service discharge 
examination is unavailable, he asserted that he began 
complaining of knee pain in 1991 and the records appear to be 
complete through 1992 without any reference to bilateral knee 
pain.  Accordingly, there is no evidence of an inservice 
diagnosis of bilateral knee disabilities.

As for the post-service medical opinions, they are based 
solely on a history as related by the veteran.  As pointed 
out above, the 1998 opinion shows on its face that the 
physician did not review the record because he made reference 
to something that is not documented.  Additionally, the 
opinion dated in October 2002, while more persuasive that the 
1998 opinion, shows no knowledge of the veteran's time of 
service, type of service, treatment during the years since 
discharge from service, or any other fact that might add 
weight to the opinion.  Because the Board is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran, these opinions are not deemed to 
be sufficient to show that the veteran's current knee 
disabilities had their origin in service or as a consequence 
of service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

VA attempted to obtain evidence showing treatment for knee 
disabilities during the period between discharge from service 
and request for compensation benefits, but the veteran failed 
to identify any such evidence.  The veteran did not even 
report for the examination scheduled by VA.  As such, there 
is no evidence to even suggest that the veteran has received 
continuous treatment for bilateral knee disabilities since 
his discharge from the service.  Therefore, based on the 
evidence of record, the Board must find that the veteran did 
not incur bilateral knee disabilities during his period of 
service or as a consequence of his service.  Consequently, 
his claims for entitlement to service connection are denied.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral knee 
disability is reopened.

Service connection for chondromalacia patella, right knee, is 
denied.

Service connection for chondromalacia patella, left knee, is 
denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



